Citation Nr: 0204870	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  97-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction from 100 to 20 percent effective 
June 1, 1997 for the service-connected post radical 
retropubic prostatectomy for cancer of the prostate was 
proper.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected post radical retropubic prostatectomy 
for cancer of the prostate from June 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which reduced the disability evaluation 
for the service-connected post radical retropubic 
prostatectomy for cancer of the prostate from 100 percent 
(which had been in effect since November 7, 1996) to 20 
percent, effective June 1, 1997.  A January 1998 rating 
action confirmed and continued the 20 percent disability 
evaluation assigned, as did rating actions issued in May 1998 
and July 1999.  

The Board issued an adverse decision in August 2000, which 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "Court").  Thereafter, 
the Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became effective.  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  On motion from the Secretary, the Court vacated the 
Board's August 2000 decision in May 2001 and remanded to the 
Board for consideration of the veteran's claims in light of 
the new legislation.


FINDINGS OF FACT

1.  The reduction in the evaluation assigned to the service-
connected post radical retropubic prostatectomy for cancer of 
the prostate was made after notification of the proposal to 
reduce and after providing the veteran the opportunity to 
present additional evidence.

2.  The veteran's service-connected post radical retropubic 
prostatectomy for cancer of the prostate is manifested by 
stress incontinence, which requires the wearing of one to two 
pads per day and the need to urinate three to five times per 
night.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation for the service-connected 
post radical retropubic prostatectomy for cancer of the 
prostate was proper and the 100 percent evaluation is not 
restored.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.105(e) (2001).

2.  The criteria for an evaluation in excess of 20 percent 
from June 1, 1997 for the service-connected post radical 
retropubic prostatectomy for cancer of the prostate have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.115a, 
Code 7528 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Veterans Claims Assistance Act of 2000 
was recently enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) (VCAA).  This new legislation provides 
among other things for notice and assistance to claimants 
under certain circumstances.  See also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
along with records demonstrating compliance with the 
procedural requisites, VA examinations, and other development 
records in the file.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claims.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits. 

Propriety of Reduction from 100 to 20 percent

In accordance with 38 C.F.R. § 3.105(e), where the reduction 
in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

In the instant case, the applicable regulation states that, 
following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure for malignant 
neoplasms of the genitourinary system, the rating of 100 
percent shall continue for six months with a mandatory VA 
examination at the expiration of the six month period.  38 
C.F.R. Part 4, Code 7528.

In the instant case, the veteran underwent a radical 
retropubic prostatectomy for prostate cancer on May 2, 1996.  
A rating action was issued in March 1997, which granted 
service connection for this condition and awarded a 100 
percent disability evaluation effective November 7, 1996, the 
date of the change in the regulation which permitted service 
connection on a presumptive basis for this condition (see 38 
C.F.R. § 3.309(e) (1996)).  This rating action also proposed 
to reduce this evaluation to 20 percent.  This determination 
was based upon the results of a February 1997 VA examination 
which had shown that his postoperative course had been 
uneventful, except for persistent erectile dysfunction and 
stress incontinence.  The veteran was sent correspondence 
dated March 14, 1997, informing him of this proposed 
reduction and providing him a 60 day period in which to 
submit evidence showing that the reduction should not be 
made.  No evidence was received from the veteran during this 
time period and a rating action was issued in May 1997 which 
reduced the evaluation to 20 percent, effective June 1, 1997 
(the first day of the month following the expiration of the 
60 day period from the date the veteran was notified of the 
proposed reduction).

Parenthetically, the Board additionally observes that, 
pursuant to Nehmer v. United States Veterans Administration, 
32 F. Supp. 2d. 1175 (N.D. Cal. 1999) ("Nehmer II"), it was 
allowed that the appropriate effective date for certain 
grants of entitlement to service connection for prostate 
cancer due to Agent Orange exposure to coincide with the date 
of claim or the date that disability occurred, whichever is 
later despite that service-connection on a presumptive basis 
did not become effective until November 7, 1996.  Pursuant to 
that determination, the original effective date for service 
connection in this case was adjusted from November 7, 1996 
retroactive to August 21, 1996, the original date of claim in 
this case in an October 2001 rating.  Albeit the effect of 
such an adjustment allowed a 100 percent evaluation 
substantially longer than the 6 month period envisioned by 
the rating criteria, the retroactive effective date does not 
justify a correspondingly earlier adjustment for the reduced 
evaluation inasmuch as the effective date of such reduction 
is regulated by the date of notice of the proposed reduction 
rather than strictly by the 6 month period. 

A review of the record clearly shows that the reduction in 
the veteran's disability evaluation was made in compliance 
with 38 C.F.R. § 3.105(e).  Therefore, it is concluded that 
the reduction was proper and that the preponderance of the 
evidence is against the veteran's claim for restoration of 
the 100 percent disability evaluation.

Evaluation in Excess of 20 percent from June 1997

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the applicable criteria, a 20 percent disability 
evaluation is warranted for a voiding dysfunction that 
requires the wearing of absorbent materials which must be 
changed less than two times per day.  A 20 percent is also 
warranted for urinary frequency manifested by a daytime 
voiding interval of between one to two hours or by awakening 
to void three to four times per night.  A 40 percent 
evaluation for voiding dysfunction requires the wearing of 
absorbent materials which must be changed two to four times 
per day or for urinary frequency manifested by a daytime 
voiding interval of less than one hour or awakening to void 
five or more times per night.  38 C.F.R. § 4.115a.

The veteran was examined by VA in August 1997.  It was noted 
that he had not undergone any radiation or chemotherapy after 
his prostatectomy in 1996.  Since his surgery, he had had 
persistent stress incontinence and impotence.  He indicated 
that he wore a pad to prevent leaks.  He denied any burning 
or pain on urination; he also denied that any blood was 
present.  He stated that he urinated hourly and would get up 
three to five times per night to urinate.  The diagnosis was 
status post cancer of the prostate, post-surgical 
prostatectomy with residual incontinence and impotence.

VA re-examined the veteran in May 1999.  He commented that he 
had experienced postoperative stress incontinence requiring 
the use of one to two pads per day.  The impression was three 
years post radical prostatectomy for Glisson VI 
adenocarcinoma of the prostate.

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to an evaluation in excess 
of 20 percent from June 1, 1997 for the service-connected 
post radical retropubic prostatectomy for cancer of the 
prostate.  The evidence, when taken as a whole, does not 
establish that he wears absorbent materials that must be 
changed two to four times per day; nor does the evidence 
demonstrate that he has a daytime voiding interval of less 
than one hour or that he must awaken to void more than five 
times per night.  Rather, the evidence shows that he changes 
absorbent material once to twice per day.  His daytime 
voiding interval was hourly and he would get up between three 
to five times a night to urinate.  This disability picture is 
more accurately reflected by the criteria for a 20 percent 
disability evaluation.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent from June 1, 1997 for the service-
connected post radical retropubic prostatectomy for cancer of 
the prostate.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's residuals of prostate cancer has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

The reduction from 100 to 20 percent was proper and the 
appeal is denied.

An evaluation in excess of 20 percent from June 1, 1997 for 
the service-connected post radical retropubic prostatectomy 
for cancer of the prostate is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

